              Case 1:18-cv-10785-LTS-SN Document 19 Filed 05/21/19 Page 1 of 1


EPSTEI N
BECKER
GREEN
Attorneys at Law


Traycee Ellen Klein
| 212.351.4812
f 212.878.8600
tklein@ebglaw,com

                                                                  };4ay 21,2019

    Via ECF
    Hon. Sarah Netburn
    United States Magistrate Judge
    Southern District of New York
    Thurgood Marshall Courthouse
    40 Foley Square, Room 430
    New York, New York 10007

              Re:    Bucci v. Luigi Bormioli Corporation
                     Civil Action No: 18-cv-10785 (LTSXSN)

    Dear Judge Netburn:

            We represent Defendant in the above-referenced matter, and we write this letter on behalf
    of both parties to provide the Court with the status of the resolution of this matter. Per Memo
    Endorsement at Docket No. 18 the status of the settlement is that the settlement agreement has
    been executed by the Plaintiff and is in the process of being executed by Defendant and the
    Stipulation of Dismissal will be filed with the Court on or before June I0,2019.

                                                                                    v



                                                                  Traycee Ellen Klein

    cc:       Lauren Goldberg, Esq. (VIA ECF)




              EpsteinBecker&Green,P.C. l2S0ParkAvenue lNewYork,NY10177   lt   2|2.351.4500   lf   212.878.8600 lebglaw.com
Firm:48451248v1
                                                                                                                             ffiË
